DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The subject matter claimed in the present application, i.e. treating neurodegenerative diseases such as dementia and Alzheimer’s using a handheld stimulator coupled to a mobile phone first finds support in parent application 14/335784. Therefore, the present application has a priority date of 07/18/2014.

Response to Arguments
Applicant’s amendment has overcome the previously applied 35 USC 101 rejection. The 35 USC 101 rejection of the claims has been withdrawn. 
Applicant's arguments filed 02/23/2021 regarding the 35 USC 102 and 103 claims rejections have been fully considered but they are not persuasive.
Applicant has amended the independent claims to require a stimulator secured to or integral with a mobile device. The word “integral” broadly means “essential to completeness” or “formed as a unit with another part”. In other words, if two components are integrated such as they work in conjunction to form a singular system, those components can be considered to be integral with/to one another. 
 In view of this definition, Rahimi et al. (2014/0031895) discloses a mobile device 161 that is either wirelessly coupled to stimulator 150,170 (which would at least provide 
Likewise, Simon et al. (2014/0142654) discloses a configuration in which a mobile device is integrated with the stimulator either via wireless connection or wired connection, wherein the wired connection would also qualify as a connection that secures the stimulator to the mobile device (see par. [0029] of Simon).
Additionally, Simon et al. (2012/0029601) in view of Strother et al. (2007/0123952), further in view of Lemus et al. (2014/0222102) discloses the same feature of a wired connection between the mobile device and stimulator which qualifies as securing and integrating (making integral) the stimulator and mobile phone into a singular functioning system.
Regarding Applicant’s arguments with respect to Lemus, the Examiner notes the combination of Lemus with Simon and Strother would not render the devices inoperable as the electrodes are coupled via cables to the mobile device (which has the stimulation circuitry therein) and thus could reach any number of stimulation points since the cables allow the electrodes to be spread out over different areas due to their length. Lemus was simply relied upon to show that integrating pulse generation circuitry into a mobile device rather than having a separate device, was known in the art.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,293,160. Although the claims at issue are not identical, they are not patentably distinct from each other because both claimed inventions require treating neurodegenerative diseases with a stimulator coupled with a mobile/handheld device having surface contact electrodes that can apply electrical stimulation transcutaneously to a vagus nerve within a body.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9 and 17-19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Rahimi et al. (2014/0031895).
Regarding Claim 1, the Examiner notes the language “wherein the electric current modulates a vagus nerve at a target region and thereby modifies the neurodegenerative disease” is intended use language. The Examiner notes a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, Rahimi discloses the claimed structure of Claim 1 and therefore can be considered capable of the claimed function since Applicant has not introduced any other structural limitations in the claim for performing the functional aspects of the claim.
Particularly, Rahimi discloses a stimulator 150 including a housing 170 with a contact surface 112 114 for contacting an outer skin surface of a patient (par. [0019]); an energy source 145 that generates an electrical signal to power device 100 and its subcomponents, such as pulse generator 150; and a mobile device 161 coupled to the stimulator (wired or wirelessly coupled via data link 160, see par. [0052]), wherein the mobile device receives the electrical signal from the energy source (any data obtained from device 100 from data link 160 uses the electrical signal/energy from power source 
Regarding Claim 9, Rahimi discloses the mobile device 161 is a mobile Wi-Fi device (par. [0052]).
In regards to Claim 17, Rahimi discloses a base station 180 that can be coupled to an external server or cloud that is wirelessly coupled to the stimulator via data link160 wherein data such as TENS parameters can be wirelessly transmitted to the stimulation device (par. [0056], claims 15 and 16). Specifically, parameters can be sent to both base station 180 and mobile device 161 and be retrieved on demand and sent back to stimulator when programmed to.
Regarding Claims 18 and 19, Rahimi discloses a software driven touch-screen control panel 158 (other variations exist, such as sound-based control) that allows a user to modify therapy parameters such as a value of electric current (par. [0051]).

Claims 1, 22 and 23 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Simon et al. (2014/0142654).
Regarding Claims 1, 22 and 23, the Examiner notes the language “wherein the electric current modulates a vagus nerve at a target region and thereby modifies the 
Specifically, Simon discloses stimulator 350 having contact surfaces 351 adapted to contact an outer skin surface of a patient (Fig. 1; par. [0060]). Simon further discloses an energy source 320 (Fig. 1) and a mobile device, such as a mobile phone (Fig. 4B), in communication with the stimulator, that receives electrical energy from stimulator by virtue of it receiving energy in the form of data generated form the power of the power source (par. [0029]). The mobile phone is used to control stimulation applied by the contact surfaces to the skin via a cable connected to the phones docking port or other means such as wireless communication (par. [0029, 0103, 0095, 0119]). The Examiner notes the wireless communication embodiment between stimulator and mobile phone is an integration of the two systems, thus making integral, and the wired connection is a direct, physical connection that secures to some degree the two devices to one another and also makes integral the two devices via their physical connection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Simon et al. (2012/0029601) in view of Strother et al. (2007/0123952).
Regarding Claims 1, 4 and 10, Simon discloses system for treating neurodegenerative diseases, such as Alzheimer’s (par. [0002]), comprising a stimulator 
However, Strother discloses that a control unit 46 can be either wired or wirelessly connected to a pulse generator (par. [0078, 0080]; Fig. 7, 8) for the purpose of allowing a user to modify stimulation parameters while also promoting portability of the device and mobility of the patient in that, in the wireless configuration, the patient is free to move irrespective of the location of or distance from the controller. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the Simon reference to include a wirelessly coupled controller, as taught and suggested by Strother, for the purpose of allowing a user to modify stimulation parameters while also promoting portability of the device and mobility of the patient.



With regards to Claims 2, 3, 5 and 6, Simon discloses a burst frequency of 1-100 bursts per second and a pulse frequency within each burst of about 1 -20 KHZ (50-1000 microseconds in duration, Claim 21), see par. [0144] of PGPUB 2014/0330335, which is the publication for the present application, for the equivalence. While Simon does not disclose explicitly treating concussion or ischemic stroke (Claims 26 and 27) and does not explicitly disclose the same effect of the stimulation of claims 23 and 24, Applicant’s specification does indicate (par. [0144]) that the stimulation parameters disclosed by Simon "are sufficient to modulate the nerve and modify the neurodegenerative disease” as claimed in Claim 1 and provide the same effect to the patient as claimed in claims 2, 3, 5 and 6. Therefore, the device of Simon is capable of the claimed function.
Regarding Claim 12, Simon discloses signal generator 310 is exterior to housing 350 and housing 350 includes electrode 340 spaced apart from contact surface 351. Lastly, Simon discloses signal generator 310 is coupled to control unit 330, which contains programming, i.e. software for controlling stimulation. While Simon discloses control unit 330 is broadly “in communication with” the pulse generator 310 (par. [0047]) which is connected by wires 345 to stimulator 350 and that control unit 330 can be a 
However, Strother discloses that a control unit 46 can be either wired or wirelessly connected to a pulse generator (par. [0078, 0080]; Fig. 7, 8) for the purpose of allowing a user to modify stimulation parameters while also promoting portability of the device and mobility of the patient in that, in the wireless configuration, the patient is free to move irrespective of the location of or distance from the controller. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the Simon reference to include a wirelessly coupled controller, as taught and suggested by Strother, for the purpose of allowing a user to modify stimulation parameters while also promoting portability of the device and mobility of the patient.
The Examiner notes the wireless communication embodiment between stimulator and mobile phone is an integration of the two systems, thus making integral, and the wired connection is a direct, physical connection that secures to some degree the two devices to one another and also makes integral the two devices via their physical connection.


Claims 7, 8, 11, 13 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Simon et al. (2012/0029601) in view of Strother et al. (2007/0123952), further in view of Lemus et al. (2014/0222102).
Regarding Claims 7, 8, 11 and 13, Simon and Strother disclose wirelessly transmitting stimulation parameters to a pulse generator but do not disclose coupling or otherwise integrating the stimulator into a mobile phone. However, Lemus discloses incorporating a stimulator into a mobile phone that can wirelessly receive stimulations signals by downloading an application on the phone (par. [0009, 0013, 0016]) for the purpose of increasing stimulation device portability and accessibility (par. [0010]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the Simon and Strother combination to include incorporating a stimulator into a mobile phone, as taught and suggested by Lemus, for the purpose of increasing stimulation device portability and accessibility.
Regarding Claim 21, Simon discloses signal generator 310 is exterior to housing 350 and housing 350 includes electrode 340 spaced apart from contact surface 351. Lastly, Simon discloses signal generator 310 is coupled to control unit 330, which contains programming, i.e. software for controlling stimulation. While Simon discloses control unit 330 is broadly “in communication with” the pulse generator 310 (par. [0047]) which is connected by wires 345 to stimulator 350 and that control unit 330 can be a general purpose computer with “communication devices” for the transmission and receipt of data (par. [0051]), Simon is silent regarding the particular type of communication, i.e. whether it is wired or wireless.
However, Strother discloses that a control unit 46 can be either wired or wirelessly connected to a pulse generator (par. [0078, 0080]; Fig. 7, 8) for the purpose of allowing a user to modify stimulation parameters while also promoting portability of 
Regarding Claims 22 and 23, Simon discloses system for treating neurodegenerative diseases, such as Alzheimer’s (par. [0002]), comprising a stimulator 350 including a housing having contact surfaces 351 that are adapted to contact an outer skin surface of a patient. Simon further discloses an energy source 320 that generates an electrical signal and a control unit 330 coupled to stimulator 350 wherein control circuit 330 receives the electrical signal from power source 320 and the stimulator 350 transmits an electrical current from contact surface 351 transcutaneously through the outer skin surface to a vagus nerve within the patient based on the electrical signal generated form power source 320 (par. [0002, 0020, 0021,0115, 0116]). While Simon discloses control unit 330 is broadly “in communication with” the pulse generator 310 (par. [0047]) which is connected by wires 345 to stimulator 350 and that control unit 330 can be a general purpose computer with “communication devices” for the transmission and receipt of data (par. [0051]), Simon is silent regarding the particular type of communication, i.e. whether it is wired or wireless.
However, Strother discloses that a control unit 46 can be either wired or wirelessly connected to a pulse generator (par. [0078, 0080]; Fig. 7, 8) for the purpose 
However, Lemus discloses incorporating a stimulator into a mobile phone that can wirelessly receive stimulations signals by downloading an application on the phone (par. [0009, 0013, 0016]) for the purpose of increasing stimulation device portability and accessibility (par. [0010]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the Simon reference to include a wirelessly coupled controller, as taught and suggested by Strother, and to particularly wirelessly couple a mobile phone, as taught and suggested by Lemus, for the purpose of allowing a user to modify stimulation parameters while also promoting portability of the device and mobility of the patient and for the purpose of increasing stimulation device portability and accessibility.
The Examiner notes the wireless communication embodiment between stimulator and mobile phone is an integration of the two systems, thus making integral, and the wired connection is a direct, physical connection that secures to some degree the two devices to one another and also makes integral the two devices via their physical connection.



Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Simon et al. (2012/0029601) in view of Strother et al. (2007/0123952), further in view of Boveja et al. (2005/0165458) .
In regards to Claims 14-16, the Examiner notes the stimulation signal of Simon can have its amplitude adjusted (par. [0125]). Therefore, the stimulator has an amplifier therein for affecting the amplitude change. 
Alternatively, the Examiner notes amplification circuitry (commonly referred to as a buffer or drive circuit) within electronic devices is well-known and commonly used to convert power from the battery into usable stimulation signals applied to the body. See Boveja et al. (2005/0165458), par. [0162], Fig. 18 for an example. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the Simon and Strother combination to include an amplifier coupled to the circuitry, as taught and suggested by Boveja, for the purpose of converting power from the battery into usable stimulation signals applied to the body.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN PORTER whose telephone number is (571)270-5419.  The examiner can normally be reached on Mon - Fri 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ALLEN PORTER/           Primary Examiner, Art Unit 3792